Citation Nr: 1721929	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-15 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the Veteran was previously represented by Disabled American Veterans and Vietnam Veterans of America during the course of this appeal. However, in January 2017, the Veteran submitted a VA Form 21-22 designating the Veterans of Foreign Wars of the United States as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

Review of the record demonstrates that VA treatment records are missing from the claims file.  In May 2010, the Veteran's representative at that time notified the AOJ that the Veteran had received treatment for hypertension at "Orlando VAHCC and San Juan VAMC."  Although the AOJ obtained and associated VA treatment records from the San Juan VAMC dating from February 2006 to March 2011 and from September 2014 to December 2016, missing from the claims file are VA treatment records from San Juan dating from March 2011 to September 2014.  Additionally, although the claims file contains VA treatment records from the Miami VAMC dating from June 2016 to July 2016, there are no VA treatment records from any VA medical facility in Orlando, Florida.  Additionally, there is no documentation of record indicating that the AOJ attempted to obtain these missing records or that such records are unavailable.  Therefore, efforts should be made to obtain these missing records on remand.  

Review of the record also shows that remand is warranted to obtain outstanding Social Security Administration (SSA) records.  In this regard, a March 2016 VA psychiatric VA examination report noted the Veteran's receipt of "SOCIAL SECURITY DISABILITY," although the basis for this award was not specified.  It does not appear that the AOJ attempted to obtain the Veteran's SSA records.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from the San Juan VAMC from March 2011 to September 2014, and from any other VA medical facility, including any such facility in Orlando, Florida.  Do not associate duplicate records with the claims file.

2.  Contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

